Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-9 are allowed because none of the prior art references of record teaches a printing apparatus including at least a first tank configured to hold a first printing material at a first position, a second tank configured to hold a second printing material at a second position different from the first position, and a third tank configured to hold a third printing material at a third position different from the first position and the second position, comprising a light emitting control unit that configured to control light emitting states of a plurality of light emitters provided on a housing of the printing apparatus, wherein the plurality of light emitters are arranged at a position different from that of a display panel of the printing apparatus; wherein if an amount of the printing material in the first tank is less than a predetermined amount, and an amount of the printing material in the second tank is greater than a predetermined amount, the light emitting control unit transits a state of a first light emitter arranged at a position corresponding to the first tank from a state indicating that the amount of the printing material is greater than the predetermined amount to a state indicating that the amount of the printing material is less than the predetermined amount, and maintains a state of a second light emitter arranged at a position corresponding to the second tank in a state indicating that the amount of the printing material is greater than the predetermined amount, wherein the light emitting control unit causes the first light emitter, the second light emitter, and a third light emitter to sequentially emit light during printing on the sheet, and wherein the third light emitter is arranged at a position corresponding to the third tank in the combination as claimed. 

Claims 10-18 are allowed because none of the prior art references of record teaches a control method of a printing apparatus including at least a first tank configured to hold a first printing material at a first position, a second tank configured to hold a second printing material at a 
the predetermined amount, and a state of a second light emitter arranged at a position corresponding to the second tank in a state indicating that the amount of the printing material is larger greater than the predetermined amount is maintained wherein the first light emitter, the second light emitter, and a third light emitter are caused to sequentially emit light during printing on the sheet, and wherein the third light emitter is arranged at a position corresponding to the third tank in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

   
Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/ANH T VO/Primary Examiner, Art Unit 2853